
	

114 S2853 IS: To provide for the repair, recapitalization, and certification of dry docks at Naval shipyards.
U.S. Senate
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2853
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2016
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for the repair, recapitalization,
			 and certification of dry docks at Naval shipyards.
	
	
		1.Repair, recapitalization,
			 and certification of dry docks at Naval shipyards
 Amounts authorized to be appropriated for fiscal year 2017 for the Department of Defense for operation and maintenance and available as foreign currency fluctuation savings may be made available for the repair, recapitalization, and certification of dry docks at Naval shipyards.
		
